Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 12/14/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of related US Patent No. 10,568,648 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Based on the most recent set of claims filed 12/14/21, Claims 13-20 are allowed.

Response to Arguments
Applicant’s arguments, filed 12/14/21, with respect to the 102(b) rejection of Claims 13-14, 16-17 & 20 over Worrel et al. have been fully considered and are persuasive. The 102(b) rejection of Claims 13-14, 16-17 & 20 and the subsequent 103(a) rejection of Claim 15 have been withdrawn and Claims 13-20 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775